 


109 HR 2857 IH: To require the immediate release, in unclassified form, of all documentation and other information used by the Secretary of Defense to prepare the recommendations submitted to Congress on May 13, 2005, regarding the closure and realignment of military installations in the United States.
U.S. House of Representatives
2005-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2857 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2005 
Mr. Ortiz introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require the immediate release, in unclassified form, of all documentation and other information used by the Secretary of Defense to prepare the recommendations submitted to Congress on May 13, 2005, regarding the closure and realignment of military installations in the United States. 
 
 
1.Suspension of 2005 base closure and realignment process pending release of all documentation and other information used to prepare initial base closure and realignment recommendations 
(a)Release requiredNot later than the end of the 10-day period beginning on the date of the enactment of this Act, the Secretary of Defense shall certify to Congress that the Secretary has— 
(1)complied with section 2903(c)(4) of the Defense Base Closure and Realignment Act of 1990 (title XXIX of Public Law 101–510; 10 U.S.C. 2687 note), as applicable to the 2005 base closure and realignment process by section 2914(b)(1) of such Act; and 
(2)released, in unclassified form, all documentation and other information used by the Secretary of Defense to prepare the recommendations submitted by the Secretary of Defense to Congress on May 13, 2005, regarding the closure and realignment of military installations in the United States. 
(b)Effect of failure to timely releaseIf the Secretary of Defense fails to provide the certification required by subsection (a) before the end of the period specified in such subsection, or the certification specifies a date later than July 1, 2005, as the date by which the Secretary fully complied with paragraphs (1) and (2) of such subsection, the 2005 base closure and realignment process described in subsections (d) and (e) of section 2914 of the Defense Base Closure and Realignment Act of 1990 shall— 
(1)be suspended, regardless of the point at which the Defense Base Closure and Realignment Commission and the President are in the process; and 
(2)have no further force and effect, unless resumed as provided in subsection (c). 
(c)Resumption of processIf the Secretary of Defense certifies to Congress after the end of the period specified in subsection (a) that the Secretary has complied with the requirements of paragraphs (1) and (2) of such subsection, or if the certification is submitted under such subsection during that period but specifies a date for compliance of later than July 1, 2005, the 2005 base closure and realignment process described in subsections (d) and (e) of section 2914 of the Defense Base Closure and Realignment Act of 1990 may be resumed as follows: 
(1)In order to provide sufficient time for the Defense Base Closure and Realignment Commission, the Congress, and affected communities to review and consider the released documentation and other information, the date specified in paragraph (1) of subsection (d) of section 2914 of the Defense Base Closure and Realignment Act of 1990 for the submission of the Commission’s report containing its findings and conclusions, based on a review and analysis of the Secretary’s recommendations, shall be deemed to be the date that is 90 days after the date on which the Secretary provided the certification. 
(2)In order to provide sufficient time for the Comptroller General to analyze the Secretary’s recommendations, in light of the released documentation and other information, the date specified in paragraph (6) of subsection (d) of section 2914 of the Defense Base Closure and Realignment Act of 1990 for the submission of the Comptroller General’s report shall be deemed to be the date that is 45 days after the date on which the Secretary provided the certification. 
(3)In order to provide sufficient time for the President to review and consider the report of the Defense Base Closure and Realignment Commission, each date specified in subsection (e) of section 2914 of the Defense Base Closure and Realignment Act of 1990 shall be deemed to be the date that is— 
(A)90 days after the date on which the Secretary provided the certification; plus 
(B)an additional number of days equal to the difference between the date specified in such subsection and September 8, 2005.  
 
